Citation Nr: 0526079	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  98-08 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for COPD, secondary to 
tobacco use that began in service.

3.  Entitlement to service connection for nicotine 
dependence.

4.  Entitlement to service connection for COPD, secondary to 
nicotine dependence acquired in service.


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel



INTRODUCTION

The veteran had active service from August 1964 to May 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied service connection for 
COPD both on a direct incurrence basis and secondary to in-
service use of tobacco products and to nicotine dependence 
acquired in service.  The RO also denied service connection 
for nicotine dependence.

In November 2004, the Board remanded the case for additional 
development, including obtaining the veteran's Social 
Security Administration (SSA) disability records and 
affording the veteran a new VA examination as to the nature 
of his pulmonary disorder and its relationship to his in-
service tobacco use or claimed in-service nicotine 
dependence.  The SSA records were obtained, and the veteran 
indicated that he would not attend a VA examination if one 
were scheduled, even after being informed of the consequences 
of doing so.  See 38 C.F.R. § 3.655 (2004); Stegall v. West, 
11 Vet. App. 268, 271 (1998).  The veteran also sent an 
August 2005 letter to the Board, after the case had been 
returned to it.  As this letter does not contain any new 
evidence for the Board to consider, as illustrated by the 
veteran's statement: "Whatever information I sent you is all 
I have as I've said so many times in the past," the Board 
need not again remand the case for consideration of this 
letter, but, rather, will decide the claims.  Cf. 38 C.F.R. 
§ 19.37(b) (2004) (giving the Board discretion to determine 
appropriate action regarding evidence submitted to the RO 
after the case has been transferred to the Board).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran did not have a chronic 
pulmonary disease, including COPD, during service, a 
pulmonary disease did not arise until many years after 
service, and the veteran's current COPD is not otherwise 
related to service.

2.  The veteran has not been diagnosed with nicotine 
dependence and there is no competent evidence that his COPD 
is related to tobacco use in service.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2004).

2.  COPD was not proximately due to the use of tobacco 
products in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2004).

3.  Nicotine dependence was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

4.  COPD was not proximately due to nicotine dependence 
acquired in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
both the timing and content of the VCAA's notice 
requirements.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's 
Office of General Counsel (GC) undertook to explain the 
holding of Pelegrini.  The Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

The Pelegrini Court held that a VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini, 18 Vet. App. at 115, 120.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005).  Here 
the initial review took place prior to the passage of the 
act.  The Court has provided no remedy in such circumstance.  
In this case, the notice and development mandates have been 
met and there is no prejudice.  See Mayfield.  For instance, 
after the Board's November 2004 remand, the Appeals 
Management Center (AMC) sent the veteran a January 2005 
letter explaining VA's duties to notify and assist him with 
his four service connection claims and the veteran's rights 
and responsibilities in this regard.  VA did not take any 
adjudicative action until the AMC's May 2005 supplemental 
statement of the case (SSOC).  Thus, VA provided VCAA 
notification to the veteran prior to its final adjudicative 
action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  This new "fourth element" of the notice 
requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2004).  Mayfield, 19 Vet. App. at 
110, 126; Pelegrini, 18 Vet. App. at 121.  According to GC, 
Pelegrini did not require that VCAA notification contain any 
specific "magic words," and allowed for the VCAA 
notification requirements to be satisfied by a document such 
as a SOC or SSOC, as long as the document meets the four 
content requirements listed above.  VAOPGCPREC 7-2004, at 3.  
See also Mayfield, 19 Vet. App. at 126 ("Although the 
Secretary could most efficiently and fully comply with 
§3.159(b)(1) by using the exact language of the regulation in 
any notice provided to a claimant, there is no requirement 
that the precise words of the regulation be included for 
notice to be complying").

These requirements were met in this case.  The AMC's January 
2005 letter told the veteran it was still working on his four 
service connection claims and, in an attachment entitled, 
"What the Evidence Must Show," explained what the evidence 
needed to show in order to establish entitlement to direct 
and secondary service connection.  The letter also indicated 
the information or evidence needed from the veteran and, in 
an attachment entitled, "How you can Help and How VA Can 
Help You," the respective responsibilities of the veteran 
and VA in obtaining it.  The AMC also wrote: "If there is 
any other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  In addition, the AMC included in its May 2005 SSOC 
the text of VCAA implementing regulation 38 C.F.R. § 3.159 
(2004).  Cf. Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(noting Board's failure to discuss whether RO's decision and 
SOC satisfied VCAA requirements in the absence of letter 
explaining VCAA).  VA thus satisfied all four elements of the 
VCAA's content notice requirements.

As noted, the RO scheduled a VA examination relating to the 
veteran's claimed disabilities as instructed in the Board's 
November 2004 remand.  After the VA examination was 
scheduled, the veteran, in March 2005, informed the VA 
Medical Center (VAMC) where the examination was scheduled to 
take place that he was too ill to attend, and indicated that 
he would contact the RO at a later date to re-submit his 
request.  In response, the AMC asked the veteran to indicate 
a new date for the examination within sixty days, and 
provided him with a copy of 38 C.F.R. § 3.655 (2004), which 
explains the consequences of failing to report for a VA 
examination without good cause.  As the veteran subsequently 
indicated in his March 2005 Statement in Support of Claim (VA 
Form 21-4138) that he would not attend a VA examination if 
one were scheduled, the AMC properly decided the claim based 
on the evidence of record, and the Board will do so as well.  
See 38 C.F.R. § 3.655 (b) (2004).  Moreover, VA obtained all 
identified treatment records, and there is no indication that 
any other records exist that should be requested, or that any 
pertinent evidence was not received.  VA thus complied with 
the VCAA's preliminary duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or its implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to, the result of, or aggravated by an 
already service-connected condition.  See 38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.310(a) (2004); Allen v. 
Brown, 7 Vet. App. 439 (1995).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Although current law provides that a disability will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service, this rule applies only to 
claims received by VA after June 9, 1998.  38 U.S.C.A. § 1103 
(West 2002); 38 C.F.R. § 3.300 (2004).  The veteran's claim 
was received in June 1994, prior to this date, and so the 
claim that his emphysema with COPD is due to in-service use 
of tobacco products must be considered based on applicable 
law in effect prior to June 1998.

GC has addressed the issue of when entitlement to benefits 
may be established based on in-service tobacco use.  
VAOPGCPREC 19-97 (1997) stated that where a veteran can 
establish that a disease or injury resulting in disability or 
death was a direct result of tobacco use during service, 
service connection may be established without reference to 
section 38 C.F.R. § 3.310(a).  However, where the evidence 
indicates a likelihood that a veteran's disabling illness had 
its origin in tobacco use subsequent to service, and the 
veteran developed a nicotine dependence during service which 
led to continued tobacco use after service, the issue then 
becomes whether the illness may be considered secondary to 
the service-incurred nicotine dependence and resulting 
disability or death may be service connected on that basis 
pursuant to section 3.310(a).

VAOPGCPREC 19-97 further stated that secondary service 
connection may be established under 38 C.F.R. § 3.310(a) only 
if a veteran's nicotine dependence, which arose in service, 
and resulting tobacco use, may be considered the proximate 
cause of the disability or death which is the basis of the 
claim.  A subsequent event, or "intervening" cause, may 
interrupt the causal connection between an event or 
circumstance and subsequent incurrence of disability or 
death.

According to GC, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service."  VAOPGCPREC 19-97.  With regard to the first 
question, GC held that the determination of whether a veteran 
is dependent on nicotine is a medical issue, and that under 
applicable medical criteria for diagnosing substance 
dependence, "nicotine dependence may be described as a 
maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress", as manifested by three 
or more of seven listed criteria, including tolerance, 
withdrawal, use of tobacco in larger amounts or over a longer 
period than intended, and a persistent desire or unsuccessful 
efforts to control nicotine use.  Id.

GC further stated that "[i]f it is determined that, as a 
result of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, 
adjudicative personnel must determine whether the post-
service usage of tobacco products was the proximate cause of 
the disability or death upon which the claim is predicated.  
Id.

As to the claim for service connection for COPD on a direct 
incurrence basis, it must be denied.  Although the veteran 
was diagnosed with COPD with emphysema at the August 1994 and 
May 1997 VA examinations, there is no evidence that it is 
related to service.  Specifically, there is no mention of any 
pulmonary problems in the service medical records (SMRs), and 
the June 1967 extension of enlistment examination and April 
1968 retirement examination both indicate that the lungs were 
normal.  Chest X-rays were also interpreted as normal at that 
time.  Thus, the veteran did not have a chronic pulmonary 
disease, including COPD, during service.  

Moreover, there is no clinical evidence of continuity of 
symptomatology.  The first clinical evidence of a pulmonary 
disorder appears to be in May 1991 private hospital discharge 
records attached to the SSA's July 1991 determination that 
the veteran was unemployable due to his COPD.  Those 
documents reflect that, although chest X-rays contained 
normal pulmonary findings, the veteran was diagnosed with 
COPD at that time.  And, although December 1992 private 
medical records noted a history of COPD, this statement was 
based solely on information provided by the veteran, and 
therefore is not competent evidence.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional).  

In addition, the veteran's statements that he experienced 
difficulty breathing in the late 1970s and early 1980s, which 
in any event was at least ten years after service, do not 
constitute competent evidence of that he developed COPD at 
this time, because he does not have the requisite expertise 
to render such a judgment.  Cromley v. Brown, 7 Vet. App. 
376, 379 (1995).  Thus, there was no clinical evidence that 
the veteran had a pulmonary disorder, including COPD, in 
service or for many years thereafter, and the veteran's 
statements indicated that he did not experience difficulty 
breathing until about ten years after his May 1968 discharge, 
there was no continuity of symptomatology of this disorder.  
Nor does the evidence otherwise indicate that the veteran's 
COPD is related to service, as there is no medical opinion 
linking this disorder to service, and the veteran declined to 
attend a VA examination even after being informed of the 
consequences of doing so.

As the preponderance of the evidence reflects that the 
veteran's COPD is not related to service, the benefit-of-the-
doubt doctrine does not apply, and the claim for service 
connection for COPD on a direct basis must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

The remaining claims must also be denied.  Under VAOPGCPREC 
19-97, the claims for COPD secondary to tobacco use in 
service and COPD secondary to nicotine dependence require 
first a showing that that the veteran acquired a dependence 
on nicotine during service.  There has been no such showing 
in the instant case.  There is no evidence in the SMRs that 
the veteran smoked in service or developed a nicotine 
dependence during this time.  Moreover, none of the post-
service clinical records, including the August 1994 and May 
1997 VA examinations, diagnose the veteran with nicotine 
dependence or three or more of the factors specified in 
VAOPGCPREC 19-97 for any particular twelve month period.  
And, although the veteran described the onset of his smoking 
during military service and a twenty-five to thirty year 
history of tobacco use, he is not competent to make the 
clinical determination that he acquired a dependence on 
nicotine, which led to in and post-service tobacco use, 
during service.  Cromley v. Brown, 7 Vet. App. 376, 379 
(1995).  Moreover, there is no opinion that the reported use 
of tobacco products during service lead to his current 
pulmonary pathology.  As a competent, clinical diagnosis of 
nicotine dependence is required for service connection for 
this disorder as well as for COPD secondary to tobacco use or 
to nicotine dependence, and no such diagnosis has been made, 
all three remaining service connection claims must be denied.

In addition, although the May 1997 VA examination contained 
the statement, "pulmonary emphysema and tobacco are 
related," this general statement is not competent evidence 
that the veteran's COPD resulted from tobacco use in service.  
Thus, while the tobacco use and COPD may be related, there is 
no competent evidence that any tobacco use in service was the 
cause of the COPD.  As noted, in-service review of the chest 
and lungs was normal.  The May 1997 VA examiner did not base 
this statement on a review of the veteran's in-service or 
post-service medical records, and he did not explain why he 
concluded that the veteran's COPD and his tobacco use were 
related, or the precise nature of that relationship.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999) (a post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence); Miller v. West, 11 Vet. App. 345, 348 (1998) (a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record).  

Similarly, statements in the private medical records such as 
the private hospital December 1992 discharge summary noting 
of a history of COPD due to heavy smoking, were based on the 
veteran's own recounting of his in-service and post-service 
smoking, and therefore did not constitute competent evidence 
of a relationship between the veteran's COPD and his tobacco 
use in service.  LeShore v. Brown, 8 Vet. App. at 409.  And, 
to the extent that there is an absence of a competent opinion 
as to the precise relationship between the veteran's COPD and 
his tobacco use, a new VA examination is not warranted 
because the veteran has indicated that he would not attend a 
VA examination if one were scheduled, despite being warned of 
the consequences of not doing so.

In sum, there is neither a clinical diagnosis of nicotine 
dependence nor competent evidence that the veteran's claimed 
tobacco use in service was a proximate cause of his COPD.  As 
the preponderance of the evidence is therefore against the 
veteran's remaining three claims, the benefit-of-the-doubt 
doctrine does not apply, and these claims must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for COPD is denied.  The 
claim for service connection for COPD, secondary to in-
service use of tobacco products is denied.  The claim for 
service connection for nicotine dependence is denied.  The 
claim for service connection for emphysema with COPD, 
secondary to nicotine dependence acquired in service, is 
denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


